Citation Nr: 1609547	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both lower extremities.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2014, this matter was remanded for additional development.  In January 2016, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The September 2014 Board remand referred to the AOJ the issues of service connection for peripheral artery disease, osteoarthritis, and rheumatoid arthritis, to include as due to exposure to herbicides in service.  As there is no indication that the AOJ has acted on the referral, those issues are again referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.

The September 2014 remand requested that the Veteran submit any statements from his private physician addressing the etiology of his peripheral neuropathy, to include as whether such is due to service.   In January 2016, the Veteran submitted a statement from his private physician who opined that the Veteran's peripheral neuropathy is due to service, to include as due to exposure to Agent Orange/dioxin.  This opinion, however, appears to be based on the Veteran's self-reported history of when peripheral neuropathy had its onset (in the 1960s).  Inasmuch as this self-reported history is at wide variance with previous reports of onset (ranging from the mid-1980s to mid-1990s) and is based solely on the Veteran's reported history, the Board finds that it is lacking in probative value.  Notably, the private physician stated that she is the Veteran's treatment provider; her reference to the Veteran's history of neuropathic pain dating back to the 1960s suggests there may be medical treatment records (including from her own treatment of the Veteran) documenting a lengthy history of neuropathic pain complaints.  Any such records would be probative evidence supporting the Veteran's claim. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should also ask the Veteran to identify the provider(s) of all evaluations and treatment he received for peripheral neuropathy, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure the complete clinical records of such treatment or evaluation, specifically including from University Rheumatology Associates/Dr. Elizabeth Turner.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  

2.  If records received suggest significantly lengthier continuity of the Veteran's peripheral neuropathy symptoms, the AOJ should forward the Veteran's record to the January 2015 examiner for review and an addendum medical advisory opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.  If another examination is needed for the opinion sought, such should be arranged.]  Based on review of the expanded record, the consulting provider should provide responses to the following:
What is the likely etiology for the Veteran's lower extremity peripheral neuropathy?  Specifically, is it at least as likely as not (a 50% or better probability) that it was incurred in service, to include as due to exposure to Agent Orange/herbicides therein?  If not, please identify the etiology considered more 

The consulting provider should explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his agent opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

